Peritore v Anna & Diane Cab Corp. (2015 NY Slip Op 03615)





Peritore v Anna & Diane Cab Corp.


2015 NY Slip Op 03615


Decided on April 30, 2015


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 30, 2015

Acosta, J.P., Saxe, DeGrasse, Richter, JJ.


14980 154738/12

[*1] Joseph Peritore, Plaintiff-Appellant,
vAnna & Diane Cab Corp., et al., Defendants-Respondents.


Morelli Alters Ratner LLP, New York (Tom Bernard of counsel), for appellant.
Marjorie E. Bornes, Brooklyn, for respondents.

Order, Supreme Court, New York County (Arlene P. Bluth, J.), entered June 18, 2014, which, in this action for personal injuries sustained when plaintiff pedestrian was struck by defendants' vehicle, denied plaintiff's motion for summary judgment on the issue of liability, unanimously affirmed, without costs.
The parties' conflicting versions as to how the accident occurred, including whether plaintiff was within the crosswalk at the time that he was struck by defendants' vehicle, raise triable issues that preclude the grant of plaintiff's motion for summary judgment on the issue of liability (see Thoma v Ronai , 82 NY2d 736 [1993]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: APRIL 30, 2015
CLERK